Filing Date: 09/19/2019
Claimed Priority Date: 04/05/2017 (Divisional of 15/479,983 now PAT 10,541,206)
    03/22/2016 (Divisional of 15/076,878 now PAT 9,837,355)
Applicants: Briggs et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Election filed on 01/04/2021.

Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
Applicant’s election without traverse of Species 1, reading on Fig. 10, in the reply filed on 01/04/2021, is acknowledged. Applicant indicated that claims 1-2, 5-10, and 12-14 read on the elected Species. The examiner agrees. Accordingly, pending in this application are claims 1-20, with claim 3, 4, 11, and 15-20 standing withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because Fig. 5 illustrates an arrangement of features in disagreement with the Written Description. In view of Figs. 5 and 6 and their respective associated disclosures in Par. [0042] and Par. [0044] of the Specification, the 
The drawing error identified above was previously raised and corrected in the prosecution of parent application 15/076,878 now PAT 9,837,355 (see, e.g., Fig. 5 as issued). The examiner suggests making a similar correction to the instant application.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 5-10, and 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 9 recite the limitation “a plurality of air gaps between the metal lines” at L. 4. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the claims will be construed as reciting -- a plurality of air gaps between the plurality of electrically conductive lines in a same level as the plurality of electrically conductive lines--, in accordance with the claim language introduced at L. 2 “a plurality of electric conductive lines”, until further clarifications as provided by applicant.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, and 7 U.S. Patent No. 10,541,206.

Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent, and is a broader statement of the invention for which the patent was granted.
Claim 1 of patent No. 10,541,206 anticipates claim 1 of the instant invention.
Claim 1 of patent No. 10,541,206 anticipates claim 2 of the instant invention.
Claims 1 and 3 of patent No. 10,541,206 anticipate claim 5 of the instant invention.
Claims 1 and 4 of patent No. 10,541,206 anticipate claim 6 of the instant invention.
Claims 1 and 5 of patent No. 10,541,206 anticipate claim 7 of the instant invention.
Claims 1, 5, and 7 of patent No. 10,541,206 anticipate claim 8 of the instant invention.
Claim Rejections - 35 USC § 102


















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1, 2, 6-10, and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al.  (US2017/0194191).

Regarding Claim 1, Chen (see, e.g., Figs. 5A-B, and Par. [0039]) shows all aspects of the instant invention, including an electrical device comprising:
- a plurality of electrically conductive lines (e.g., conductive lines 120) on a substrate (e.g., substrate 100) that are positioned in an array having parallel lengths
- a plurality of air gaps (e.g., air gap 150) between the electrically conductive lines in a same level as the electrically conductive lines, wherein an air gap is present between each set of adjacent electrically conductive lines
- a plurality of interconnects (e.g., plurality of interconnect units 170) in electrical communication with said plurality of electrically conductive lines, wherein an exclusion zone for said plurality of interconnects is not present in said array of electrically conductive lines (e.g., air gaps 150 have continuous stripe shapes along the entirety of conductive lines 120, including proximate to via 160 landings, thus are devoid of exclusion zones)






















Regarding Claim 2, Chen (see, e.g., Figs. 5A-B, and Par. [0039]) shows that via structures 160 are fully landed on conductive lines 120. Therefore, Chen also shows that the plurality of interconnects (e.g., 170) do not enter the air gaps (e.g., 150).
Regarding Claim 6, Chen (see, e.g., Figs. 5A-B, and Par. [0030]) discloses that lines 120 can be conductive polysilicon. Accordingly, Chen implicitly shows that each of the plurality of electrically conductive lines (e.g., 120) is comprised of a doped semiconductor material (as polysilicon is a semiconductor material that must be doped to become conductive).
Regarding Claim 7, Chen (see, e.g., Figs. 5A-B, and Par. [0030]) discloses that conductive lines 120 can be metal. Accordingly, Chen shows that each of the plurality of electrically conductive lines (e.g., 120) is comprised of a metal.
Regarding Claim 8, Chen (see, e.g., Figs. 5A-B, and Par. [0030]) shows that the metal of the electrically conductive lines 120 is present in trenches in a low-k dielectric material (e.g., low-k dielectric material 110/112).
Regarding Claim 9, Chen (see, e.g., Figs. 5A-B, and Par. [0034],[0039]) shows all aspects of the instant invention, including an electrical device comprising:
- a plurality of electrically conductive lines (e.g., conductive lines 120) on a substrate (e.g., substrate 100) that are positioned in an array having parallel lengths
- a plurality of air gaps (e.g., air gap 150) between the electrically conductive lines in a same level as the electrically conductive lines, wherein an air gap is present between each set of adjacent electrically conductive lines
- a plurality of interconnects (e.g., plurality of interconnect units 170) in electrical communication and self-aligned with said plurality of electrically conductive lines 60 are formed self-aligned to opening in landing mark 152 on conductive lines 120), wherein an exclusion zone for said plurality of interconnects is not present in said array of electrically conductive lines (e.g., air gaps 150 have continuous stripe shapes along the entirety of conductive lines 120, including proximate to via 160 landings, thus are devoid of exclusion zones)
Regarding Claim 10, see comments stated above in Par. 23 with regards to Claim 2, which are considered repeated here.
Regarding Claim 13, see comments stated above in Par. 24 with regards to Claim 6, which are considered repeated here.
Regarding Claim 14, see comments stated above in Par. 25-26 with regards to Claims 7 and 8, which are considered repeated here.

Claim Rejections - 35 USC § 103





















In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103  is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US2017/0194191) in view of Liu et al. (US7871922).

Regarding Claim 5, while Chen (see, e.g., Figs. 5A-B and Par. [0004]-[0006]) discloses that his inventions address the issue of RC delay from adjacent conductive lines in ultra large scale integration (ULSI), he is silent about any pitch value separating said adjacent conductive lines. Liu (see, e.g., Figs. 2B, 2J, and Col. 3, L. 44-53), on the other hand and in the same field of endeavor, teaches adjacent conductive lines 230 in sub-22nm technology and having air gaps 247 therebetween, wherein a pitch b between said conductive lines is, e.g., 30nm or more.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the claimed pitch between adjacent electrically conductive lines in the electrical device of Chen, because a pitch of at least 30nm is known in the semiconductor art as a pitch for air-gap-separated sub-22nm technology conductive lines, as suggested by Liu, and applying a known pitch to a known highly integrated arrangement of conductive lines would have been a common sense choice 
Regarding Claim 12, see comments stated above in Par. 35-36 with regards to Claim 5, which are considered repeated here.

Conclusion





































The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose electrical devices comprising arrays of conductive wirings with air-gaps therebetween and/or having self-aligned contacts, similar to the instant inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul whose telephone number is (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814